Memorandum: We previously found respondent guilty of criminal contempt of court and imposed a sentence of imprisonment of 30 days for his conduct in continuing to practice law in violation of an order of suspension issued during the pendency of a disciplinary investigation (Matter of Marmor, 71 AD3d 30 [2009]). On September 23, 2009, while the disciplinary proceeding was pending, respondent was arrested and *1718charged with grand larceny and other crimes. On December 6, 2010, respondent pleaded guilty in Onondaga County Court to three felony charges. He was sentenced to concurrent indeterminate terms of imprisonment of lVs to 4 years. Respondent ceased to be an attorney by operation of law upon his conviction of a New York State felony pursuant to Judiciary Law § 90 (4) (a) and (e) and, by order entered January 26, 2011, he was disbarred (Matter of Marmor, 81 AD3d 1385 [2011]). Inasmuch as respondent has been continuously incarcerated since his arrest in September 2009, and will likely remain incarcerated for an additional period of at least one year, the sentence of imprisonment previously imposed for his contempt of court is vacated and respondent is resentenced to an unconditional discharge. All concur. Present — Smith, J.E, Fahey, Garni, Sconiers and Gorski, JJ.